DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 05/07/2021, is acknowledged. Applicant's amendment of claims 7 and 11 filed in “Claims” filed on 05/07/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-13 and 21-27 pending for prosecution.
Reason for Allowances
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.
Claims 2-6, are allowed as those inherit the allowable subject matter from claim 1.
Regarding Claim 7: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer”, as recited in Claim 7, in combination with the remaining process steps and sequences of the claim.
Claims 8-13, are allowed as those inherit the allowable subject matter from claim 7.
Regarding Claim 21: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer”, as recited in Claim 21, in combination with the remaining process steps and sequences of the claim.
Claims 22-27, are allowed as those inherit the allowable subject matter from claim 21.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lan et al. (US 20160093591 A1; hereinafter Lan) “MICROELECTROMECHANICAL SYSTEM (MEMS) BOND RELEASE STRUCTURE AND METHOD OF WAFER TRANSFER FOR THREE-DIMENSIONAL INTEGRATED CIRCUIT (3D IC) INTEGRATION”.
Suzuki et al. (US 6043145 A; hereinafter Suzuki) “Method for making multilayer wiring structure”.
Pinnington et al. (US 20060255341 A1 hereinafter Pinnington) “Bonded intermediate substrate and method of making same”.
Lee (US 20040262635 A1; hereinafter Lee) “Three-dimensional integrated circuit structure and method of making same”.
Usui et al. (US 20030017685 A1 hereinafter Usui) “Method of forming an epitaxially grown nitride-based compound semiconductor crystal substrate structure and the same substrate structure”.
Kaneko (US 20120307976 A1 hereinafter Kaneko) “GRID FOR RADIATION IMAGING AND METHOD FOR PRODUCING THE SAME”.
Prior Art Lan teaches a three-dimensional integrated circuit (3D IC) devices, and more particularly, to 3D IC stacking using a microelectromechanical mechanical system (MEMS) bond release structure ([0001]), wherein (Fig. 1+; [0039+]) microelectromechanical system (MEMS) bond release structure, comprising: a carrier wafer; a MEMS sacrificial release layer on the carrier wafer; a semiconductor oxide layer on the MEMS sacrificial release layer; and an active semiconductor layer on the semiconductor oxide layer wherein the semiconductor oxide layer is in contact with the MEMS sacrificial release layer or the semiconductor oxide layer is in contact with a surface of an oxide layer and the MEMS sacrificial release layer is in contact with an opposite surface of the oxide layer. But, Prior Art Lan does not expressly teach a cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer (claim 1); or forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer (claim 7) or forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer (claim 21).
Prior Art Suzuki teaches a multilayer wiring structure of a semiconductor integrated circuit ([Abstract]), wherein (Fig. 5A+; [0090+]) a first insulating film and second insulating film formed over a substrate, where an opening is formed in first insulating film and second insulating film, where the first insulating film and the third insulating film comprise silicon oxide and the second insulating film 64 comprises silicon nitride in Example 1 described above, materials for the insulating films are not limited to this combination so long as they have excellent insulation abilities, and a formed insulating film can have an etching rate sufficiently different to other films. For example, organic SOG's (dielectric constant .epsilon.=3.0 to 3.5), polyimide compounds (dielectric constant .epsilon.=3.0 to 3.5), benzocyclobutene (dielectric constant .epsilon.=approximately 2.6), and poly-para-xylylene (dielectric constant .epsilon.=approximately 2.4) can be listed as materials containing carbon atoms and having low dielectric constants. But, Prior Art Suzuki does not expressly teach a cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer (claim 1); or forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer (claim 7) or forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer (claim 21).
Prior Art Pinnington teaches an intermediate substrate which can be used for fabrication of wafer-bonded semiconductor structures used for light-emitting devices, such as light emitting diodes (LEDs), laser diodes (LDs), as well as other devices, and the structure of such devices. The invention further relates to wafer-bonded semiconductor structures fabricated with removable substrates ([0002]), wherein ([0102+) optionally an adhesion layer and preferably a bonding layer are first deposited on the handle substrate surface prior to bonding. In such cases where the bare surface of the source wafer is bonded to a handle substrate, or where the bare source wafer is bonded to the surface of a bonding layer deposited on a handle substrate, annealing steps can be performed following the layer transfer process in order to increase the strength of the bond. Such annealing steps can optimize the stability of the thin transferred layer against peeling and lift-off during subsequent process steps. Preferably an external pressure is applied normal to the surface of the thin transferred layer to prevent the thin layer from peeling during the annealing procedure. This pressure is preferably between 0.5 MPa and 50 MPa and more preferably between 1 MPa and 20 MPa. The application of this pressure on the thin transferred layer enables more efficient bonding than is possible with pressure applied prior to layer transfer, owing to the decreased rigidity of the thin transferred layer relative to the thick source wafer. Optionally a sheet of material that is slightly compressible is inserted between the point at which pressure is applied and the top surface of the thin transferred layer, in order to more efficiently distribute the pressure over the thin layer and facilitate intimate contact of the bonding surfaces. Suitable materials include graphite, mica, or any other material that is compressible in a direction normal to its surface and maintain mechanical rigidity in the directions parallel to the surface. The annealing temperature is selected to be in a range where substantial covalent bonding occurs between the surface of the thin transferred layer and the surface to which it is bonded. In the case of a thin sapphire layer wafer bonded to a silicon dioxide, silicon nitride, or aluminum nitride bonding layer, this temperature preferably falls in the range of between 500.degree. C. and 1400.degree. C. and is more preferably between 600.degree. C. and 1000.degree. C. The duration of the annealing process is preferably between 10 minutes and 10 hours. But, Prior Art Pinnington does not expressly teach a cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer (claim 1); or forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer (claim 7) or forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer (claim 21).
Prior Art Lee teaches three dimensional integrated circuit (IC) structures and manufacturing methods therefore ([0001]), wherein ([0102+) bonding of dielectric layer of FIG. 4a and SOI substrate of FIG. 4b. SOI substrate shown in FIG. 4b is upside-down and bonded on dielectric layer in FIG. 4a. During the bonding process, pressure is applied with heat treatment in order to increase bonding strength and remove voids between bonding interfaces. Alternatively, eutectic bonding with gold, or thermocompression bonding with a soft metal thin film could be used as the intermediate layer bonding process. Metal layer including intermediate bonding layer used in bonding process may be used as the bottom electrode of the FLD. But, Prior Art Lee does not expressly teach a cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer (claim 1); or forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer (claim 7) or forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer (claim 21).
Prior Art Usui teaches a method of forming an epitaxially grown nitride-based compound semiconductor crystal substrate structure with a reduced dislocation density, and a nitride-based compound semiconductor crystal substrate structure with a reduced dislocation density ([0002]), wherein (Fig. 1+; [0044+]) forming an epitaxially grown nitride-based compound semiconductor crystal substrate structure, said method comprising: forming voids in a nitride-based compound semiconductor base layer and pores penetrating a metal layer directly on said nitride-based compound semiconductor base layer with supplying a thermal energy, wherein said metal layer includes at least one selected from the group consisting of metals which promote, with assistance of said thermal energy, removal of constitutional elements of said nitride-based compound semiconductor base layer; and epitaxially growing a nitride-based compound semiconductor crystal with filling said voids in an initial process and subsequently over said metal layer in a main process to form an epitaxially grown nitride-based compound semiconductor crystal layer over said metal layer. But, Prior Art Usui does not expressly teach a cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer (claim 1); or forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer (claim 7) or forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer (claim 21).
Prior Art Kaneko teaches a grid for radiation imaging and a method for producing the same ([0001]), wherein (Fig. 3A+; [0146+]) material of the etching substrate; conductive substrate is preferably made of metal material having conductivity and low X-ray absorption properties; thermal stress caused by heat during the bonding of the etching substrate and the conductive substrate and distortion of the second grid caused by a temperature rise during the X-ray emission are prevented; bond the etching substrate and the conductive substrate, diffusion bonding with the application of heat and pressure, and normal-temperature bonding performed in a high vacuum to activate surfaces, or the like may be used. But, Prior Art Kaneko does not expressly teach a cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer (claim 1); or forming a dielectric layer on an underlying handle wafer; patterning the dielectric layer to expose portions of the underlying handle wafer, wherein a first surface area of the underlying handle wafer covered by the patterned dielectric layer is greater than a second surface area of the exposed portions of the underlying handle wafer; and directly bonding a cleaved surface of an epitaxial device layer to the patterned dielectric layer (claim 7) or forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898